DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horner US 20160341827 A1.
Regarding claim 1 Horner teaches
1. An acoustic interferometric device comprising:
an acoustic transmitter(105) configured to emit sound waves in a direction;(fig. 1)
an acoustic receiver array(110) configured to detect return sound waves from the direction, the acoustic receiver array including a plurality of acoustic receivers;(105)(fig. 1)
a signal processing device(22) configured to generate interferometric images[0063-0064] based on the return sound waves detected by the acoustic receiver array; and
an output device(30) configured to provide an output for a user to detect an object based on the interferometric images.


3. The acoustic interferometric device according to claim 1, wherein the acoustic imaging system can be configured to be stationary or as a carrying rack.(one or the other is always satisfied.)

4. The acoustic interferometric device according to claim 1, wherein the acoustic transmitter is a speaker.(105 is a transducer hence qualifies as speaker)

5. The acoustic interferometric device according to claim 1, wherein the output includes at least one of the interferometric images and a sound output characterizing a presence of the object in the area.[0109]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horner in view of Zoughi US 20100328142 A1.
Regarding claim 2 Horner teaches
2. The acoustic interferometric device according to claim 1, wherein the acoustic receiver array includes two rows of eight microphones each(fig. 1), 
said acoustic interferometric device further comprising:
signal conditioners interfaced to said acoustic receiver array;[0146]
a data acquisition system(implicit data is collected)
but is silent regarding 
in-line impedance transformers interfaced to said signal conditioners; and
a data acquisition system interfaced to said in-line impedance transformers for return signal data feed to the signal processing device.
Zoughi teaches 
impedance transformers(79) interfaced to said signal conditioners;[0035] and
a data acquisition system interfaced to said in-line impedance transformers for return signal data feed to the signal processing device.[0035,0055]
Alzough Zough does not say that it is in-line impedance transformer which it looks like it is a in-line impedance transformer as it connects the transmission line 51 to high impedance slot 41. 
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Horner with teaching by Zoughi in order to collect and condition the sensor data as required by Horner.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horner in view of Breakfield US 20040078137 A1
Regarding claim 6 Horner does not teach but Breakfield teaches
6. The acoustic interferometric device according to claim 1, further comprising a vehicular-based navigation data system, which includes:[0009]
a position and orientation system for a land vehicles system which receives data from two global positioning system antennas;[0009]
an inertial measurement unit; and[0013]
a wheel encoder[0009] mounted on a vehicle wheel(implicit), 
wherein the acoustic imaging system is mountable on a vehicle or a trailer.(obvious design choice and placement of the parts)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Horner with teaching by Breakfield in order to provide navigation directives to the vehicle.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horner in view of ZHANG CN 102306234 A.
Regarding claim 7 Horner does not teach but Zhang teaches
7. The acoustic interferometric device according to claim 1, further comprising a meteorological data system that records temperature, relative humidity, and barometric pressure, said meteorological data system providing atmospheric conditions for the user to adjust received acoustic data.[0015]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Horner with teaching by Zhang in order to acquire information regarding surrounding of the robot.

Allowable Subject Matter
Claims 8-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645